WR-84,279-01
                                                COURT OF CRIMINAL APPEALS
                                                                 AUSTIN, TEXAS
                                                Transmitted 12/2/2015 5:14:20 PM
                                                  Accepted 12/3/2015 8:18:55 AM
                                                                  ABEL ACOSTA
                                                                          CLERK


             No. -                                 RECEIVED
                       -   - --    ---      COURT OF CRIMINAL APPEALS
                                                   12/3/2015
                                              ABEL ACOSTA, CLERK

IN THE COURT OF CRIMINAL APPEALS OF TEXAS, AT
                   AUSTIN

             In re Kevin Richard Joliet
                      Relator

         Application for Writ of Prohibition


              Respectfully submitted by,

                       Wes Ball
                  Ball & Hase, P.C.
        4025 Woodland Park Blvd., Suite 100
              Arlington, Texas 76013
          Email: WBnotices@ballhase.com
                 Tel. (817) 860-5000
                Fax: (817) 860-6645
            State Bar Card No. 01643100

                     Attorney for Relator
                                 Issue Presented

       Whether a trial court may order a person on community superv1s10n
incarcerated and deprived of his liberty solely for failing a polygraph examination.
Is such incarceration a violation of the individual's right to due process and due
course of law as provided in the Sixth and Fourteenth Amendments to the United
States Constitution and Article One, Section Nineteen of the Texas Constitution?
                         Identity of Parties and Counsel

       Pursuant to the Rules of Appellate Procedure ("Tex. R. App. Pro.") the
following is a complete list of the names and addresses of all parties to this cause
so the members of the Court may at once determine whether they are disqualified
to serve or should recuse themselves from participating in the decision of the case:

                                      Relator

                             Kevin Richard Joliet
                                 c/o Wes Ball
                                Ball & Hase, PC
                      4025 Woodland Park Blvd., Suite 100
                            Arlington, Texas 76013

                                 Represented by:

                                   Wes Ball
                                Ball & Hase, PC
                      4025 Woodland Park Blvd., Suite 100
                            Arlington, Texas 76013



                                   Respondents

                            Honorable Mollee Westfall
                            Judge, 371 51 District Court
                                 Tarrant County
                             Tim Curry Justice Center
                              401 W. Belknap Street
                          Fort Worth, Texas 76196-0201




                                         ii
                                                TABLE OF CONTENTS

ISSUES PRESENTED ........... ..... .......... ........ .......... ........... .............. ..... ..... .... .......... ... i

IDENTIFY OF PARTIES AND COUNSEL .............. .............................................. ii

INDEX OF AUTHORITIES ............................. .... ............................... .............. .. iv, v

STATEMENT OF FACTS .. .... .......................... ................... .. ................................ ... 1

ARGUMENT AND AUTHORITIES .................... ................................... ..... ............ 3

PRA YER ........ .. ... ... .. .......... ...... ............... .......................... ......... ...... .. ... ....... .. ............ 9

CERTIFICATE OF COMPLIANCE AND DELIVERY ................ ........................ 11

EXHIBIT A ................................... ..... ............... ..................... .......... ..... ..... .............. 12




                                                                    iii
                                                Index of Authorities

Federal Cases:
Gagnon v. Scarpelli, 411 U.S. 778, 782 (1973) .. .................................. .................... . 5
Morrissey v. Brewer, 408 U.S. 471 (1972) .................... .. ...................................... 5, 6
U.S. v. Scheffer, 118 S. Ct. 1261 (1998) ............................ .. ...................................... 4

Texas Cases:
Curry v. Wilson 853 S.W.2d 40,43-44 (Tex. Crim. App. 1993) ...................... .. .... . 8
DeGay v. State, 741 S.W.2d 445,449,450 (Tex. Crim. App. 1987) ...................... . 5
Ex Parte Arnone, WR-60,2 18-02 (Tex. Crim. App. October 7, 2015)
(not designated for publication) .... .... .. .... .. ... ............... .. ....... ............... .. ....... ..... ........ 6
Leonard v. State, 385 S.W.3d 570 (Tex. Crim. App . 2012) .. ................................ 2, 6
Romero v. State, 493 S.W.2d 206 (Tex. Crim. App. 1973) .................................. 2, 6


Constitution of the United States:
United States Constitution, Sixth .......................................... .. ........ .... .................... i, 3
United States Constitution, Fourteenth .......................... .................................... i, 3, 6

Constitution of Texas:
Texas Constitution, Article 1, Section 19 .................. ................................................ 9
Texas Constitution, Article 5, §5 ............................................................................. 14
Texas Constitution, Article V, §5(c) .............. .. .......................................................... 9


Texas Statutes And Codes:
Texas Code of Criminal Procedure 42A.1 08(b) ....................................................... .4
Texas Code of Criminal Procedure 42A.751 (h) ofthe .. ............................................ 4
Texas Code of Criminal Procedure 9.4 (i)(3) .... ...... .... .. .... ...... .. .............................. 11
Texas Code of Criminal Procedure Article 42.12 Sec. 21 (c) .. ................................. 2
Texas Code of Criminal Procedure Article 42.12, Sec. 21 (c) ...... .. .......................... .4
Tex. R. App. Proc, Rule 9.4(i)(1), ..... ........................................ ............................ .. 11
Tex. R. App. Proc, Rules 9.4(i)(2)(B) .................... .......................... .. ..................... 11
Government Code, Section 508.281(e) .................. .......... ........................................ .4




                                                              iv
Index of Authorities (cont.)


Other Authorities:
Adelson, R. (2004) .......................... .......... ..... ..... ..... ............................. .................. ... 4
Board on Behavioral, Cognitive, and Sensory Sciences and Education (BCSSE) ... 5
Committee on National Statistics (CNST AT) (2003) .... ....... ............... .......... ........... 5
National Academy of Sciences (NAS) issued a report entitled
 "The Polygraph and Lie Detection" .............................. ...... .................................... 5
United States National Research Council
 (Chapter 8: Conclusions and Recommendations, page 212) .................................. 5




                                                               v
                        No. --------------------- -

     IN THE COURT OF CRIMINAL APPEALS OF TEXAS, AT AUSTIN

                            In re Kevin Richard Joliet
                                     Relator

                        Application for Writ of Prohibition

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      COMES NOW, Kevin Richard Joliet ("Relator"), by and through his

undersigned attorney, Wes Ball, complaining of the action of the Respondent, the

presiding Judge of the 3 71 st District Court of Tarrant County, Texas, the Honorable

Mollee Westfall, and requests this Honorable Court to issue its writ of prohibition,

directed to Respondent, and in support of such application would respectfully show

the Court as follows:

                                Statement of Facts

      Relator entered a plea of guilty pursuant to a plea bargain agreement on

December 16,2013 to the offense of injury to a child and was placed on five (5)

years deferred adjudication probation. As a condition of probation, the Relator

was ordered to attend and complete a course of sex offender treatment.           The

Relator is presently in compliance with all terms of his sex offender treatment.

Undersigned counsel recently obtained probation conditions that were entered




                                          1
while Relator was without counsel and were outside of counsel 's knowledge.

These supplemental probation conditions and amendments added conditions that

Relator show no deception on polygraph tests.                   These amendments and

supplemental conditions are contrary to the express language of Article 42.12 Sec.

21 (c) Texas Code Crim. Proc.            A copy of these amendments including the

unlawful condition are attached as "Exhibit A" to this application. 1 As these

conditions are contrary to law, Relator through his attorney objects to these

conditions.

       As part of the sex offender probation conditions Relator has been required to

submit to polygraph examinations and to show no deception. The Re lator has

taken approximately 16 of these examinations. The Relator has consistently failed

the polygraph tests with the exception of one occasion. The failure has been on

two issues. One issue is whether the Relator has viewed pornography. The other

issue is whether the Relator has committed any new sex offenses. Relator denies

having viewed pornography of any kind and has denied committing any new sex

offenses. There is zero evidence from any source to establish that the Relator's

statements of denial are untruthful other than the failed polygraph examinations.

On a recent surprise visit by probation officers, Relator's computer and cellphone



       The polygraph condition flies in the face of the operative statutory language and court
opinions, e .g. Leonard v. State, 385 S.W.3d 570 (Tex. Crim. App. 20 12) and Romero v. State,
493 S.W.2d 206 (Tex. Crim. App. 1973).


                                              2
were seized and forensically examined. This search revealed that there was zero

evidence to support any suspicion that Relator had viewed any pornography,

confirming his earlier denials.

      Despite the lack of any credible evidence that Relator has violated any

condition of probation, Respondent advised undersigned counsel on November 30,

2015 that she will order Relator to be held in custody to be transmitted to an

Intermediate Sanctions Facility upon bed space being available.         Respondent

advised that she will enter this order on December 4, 2015 and Relator will be

taken into custody. Based on this proposed order, Relator will be deprived of his

liberty for a period to exceed ninety days. Relator's employer will terminate his

employment and his home will likely go into foreclosure. Respondent's proposed

order deprives Relator of due process and due course of law provide in the Sixth

and Fourteenth Amendments of the United States Constitution and Article 1,

Section 19 of the Texas Constitution.

                             Argument & Authorities

Jurisdiction:

      The Texas Court of Criminal Appeals has jurisdiction of this Application for

Writ of Prohibition under Article V, §5(c) of the Texas Constitution.




                                         3
Polygraph:

      Polygraph evidence, which is the sole basis of Relator's ordered

incarceration is by statute a prohibited basis for finding a probation violation:

             Article 42.12, Sec. 2l(c) Texas Code of Criminal Procedure:
      The court may not revoke the community supervision of a Relator if,
      at the community supervision revocation hearing, the court      finds
      that the only evidence supporting the alleged violation of a condition
      of community supervision is the uncorroborated results of a
      polygraph examination.

      See also 42A.l08(b) and 42A.75l(h) of the Texas Code of Criminal

Procedure and Section 508.28l(e) Government Code relating to parole. The use of

polygraph evidence as a basis for legal decisions has been met with almost

universal disfavor.

      Polygraph evidence has met with disfavor largely on the basis of research on

its validity. This research reports that polygraph results may be only slightly better

than chance. Doubts about polygraph tests grew in the scientific community until

the National Research Council - an organization of scientists - conducted a

systematic evaluation and concluded that the test is lacking in scientific validity?

In 1998, the U.S. Supreme Court acted to restrict their use in legal proceedings. 3



2
        Adelson, R. (2004). The polygraph m           doubt.   APA   Monitor,   35,   71.
http://www.apa.org/monitor/ julaug04/polygraph.aspx
3
U.S. v. Scheffer, 118 S. Ct. 1261 (1998) .


                                                  4
In particular, defense attorneys can no longer use evidence that their client passed a

polygraph test as establishing innocence of a crime.             In 2003, the National

Academy of Sciences (NAS) issued a report entitled "The Polygraph and Lie

Detection". The NAS found that the majority of polygraph research was

"unreliable, unscientific and biased", concluding that 57 of the approximately 80

research studies that the American Polygraph Association relies on to come to their

conclusions were significantly flawed. These studies did show that specific-

incident polygraph testing, in a person untrained in counter-measures, could

discern the truth at "a level greater than chance, yet short of perfection". However,

due to several flaws, the levels of accuracy shown in these studies "are almost

certainly higher than actual polygraph accuracy of specific-incident testing in the

field" .4 It is based on this dubious and discredited "junk" science that Respondent

proposes to deprive Relator of his liberty in violation of his right to due process

and due course of law.

       A probationer is entitled to due process. Morrissey v. Brewer, 408 U.S. 471

(1972) see also Gagnon v. Scarpelli, 411 U.S. 778, 782 (1973) and DeGay v.

State, 741 S.W.2d 445, 449, 450 (Tex. Crim. App. 1987). Relator asserts that any

sanction imposed solely because of failing a polygraph examination denies that


4
        Board on Behavioral, Cognitive, and Sensory Sciences and Education (BCSSE) and
Committee on National Statistics (CNSTAT) (2003). "The Polygraph and Lie Detection". United
States National Research Council (Chapter 8: Conclusions and Recommendations, page 212)


                                            5
person due process in violation of both Morrissey v. Brewer, and the Fourteenth

Amendment of the United States Constitution. If Respondent follows through on

her plan to incarcerate Relator and send him to an Intermediate Sanction Facility,

Relator's rights to due process will be violated because he will be deprived of his

valuable liberty interest solely for failing to pass an exam that the legislature in the

probation statute has declared unreliable.

       In Leonard v. State, 385 S.W.3d 570 (Tex. Crim. App. 2012) 5 this Court

held that use of failed polygraph evidence to discharge a probationer from

treatment and thus cause him to be in violation of probation is not permitted. This

Court declared that polygraph evidence is unreliable. 6 Id. at 577. This position of

unreliability was affirmed recently in a slip opinion Ex Parte Arnone, WR-60,218-

02 (Tex. Crim. App. October 7, 2015) (not designated for publication).                    The

scientific unreliability of polygraphs was discussed at length in Romero v. State,

493 S.W.2d 206 (Tex. Crim. App. 1973), noting particularly that sources of error

are not within the test subject's control. Id. at 210-211.




        It is worthy of note that Respondent was the presiding Judge in the Leonard case where
polygraph evidence was the basis for imprisonment of the Relator. Respondent in that case
expressed great concern should polygraph evidence not be permitted to incarcerate probationers.
Leonard at 574.
6
        "The history of this Com1's dealings with polygraph evidence is long but not very
complicated. For more than sixty years, we have not once wavered from the proposition that the
results of polygraph examinations are inadmissible over proper objection because the tests are
unreliable." Leonard at 577.


                                              6
Intermediate Sanction Facilities:

      Respondent's proposed incarceration order is to impose a sanction. The fact

that this sanction of deprivation of liberty is not revocation of probation is a

distinction with little meaning to Relator. The loss of liberty, albeit perhaps more

brief in duration than imprisonment is nonetheless a sanction for failing an

unreliable test.     The available official government literature concerning the

proposed order to incarceration at an Intermediate Sanction Facility confirms that

the incarceration is a sanction for those in violation of their probation conditions.

      The name of the facility notes its purpose which is as a "sanction." The

official literature describing Texas' Intermediate Sanction Facilities shows that the

use of this sanction is not appropriate for Relator. According to State Contracted

Intermediate Sanction Facility Policy and Procedure Eff. June 5, 2009. "!SF's

provide an intermediate sanction to revocation that removes the offender from the

community.         These intermediate sanctions address community supervision

violations as well as sanction criminal conduct that can best be addressed by

custody that offers cognitive or substance abuse treatment .. . to give the courts an

incarceration option other than revocation." The target population does not include




                                           7
someone in Relator's circumstances as he is not in violation 7 of his conditions of

supervision and he does not have a history of absconding or treatment

nonparticipation. (p. 3 of 16). The offender must be assessed as high-risk and

medium or high-needs on the Wisconsin risk assessment or other validated

assessment of risk and need. 8 (p. 4 of 16).

       According to Texas Intermediate Sanctions Bench Manual "Intermediate

Sanction Facilities (ISFs) are shorter-term detention facilities that target offenders

who violate their community supervision. An ISF is an option to revoking an

offender's supervision and sending him or her to prison.                ISF services include

education, cognitive restructuring skills, life skills training, and community service

restitution."

       In these circumstances, Relator has no other adequate remedy at law other

than relief obtained in this writ of prohibition. Respondent's proposed deprivation

of Relator's liberty interest based on prohibited polygraph evidence demonstrates

that Relator has a clear right to the relief sought. Curry v. Wilson 853 S.W.2d 40,

43-44 (Tex. Crim. App. 1993).




8
       Relator has been determined by his sex offender treatment providers to be low risk.


                                               8
                                   PRAYER

       WHEREFORE, PREMISES CONSIDERED, RELATOR prays that this

Honorable Court grant his Application and issue and order conditionally granting

his writ of prohibition and for such other and further relief to which he may be

entitled.


                                     Respectfully submitted,


                                     /s/ Wes Ball
                                     WES BALL
                                     4025 Woodland Park Blvd.
                                     Suite 100
                                     Arlington, Texas 76013
                                     Email : WBnotices@ballhase .com
                                     Telephone: (817)860-5000
                                     Fax No.: (817)860-6645
                                     State Bar No. 01643100

                                     ATTORNEY FOR RELATOR




                                       9
                                OATH BEFORE A NOTARY PUBLIC 9

STATE OF TEXAS                                   §
                                                 §
COUNTY OF TARRANT                                §


       Wes Ball, being duly sworn, under oath says: "I am the attorney for Relator

Kevin Richard Joliet and thus the Petitioner in this action. I know the contents of

the application for writ of prohibition and according to me belief, the facts as stated

in the application are true."



                                                          Is! Wes Ball
                                                          Signature ofPetitioner



Subscribed and Sworn to Before Me this 2nd day of December, 2015.




                ..
            ,,, ,,,
                                                          Is/ Malinda Davis
         l~\             MALiti>AA.OAVlS                  Signature of Notary Public
         i~,J"\,.1"1 MY COMMISSION EXPIRES
                ..... ·~"
         ·-..,i;.
             ''1,/ifn~\{''.
                              December22' 2018




9
        "The court shall have the power upon affidavit or otherwise to ascertain such matters of
fact as may be necessary to the exercise of its jurisdiction." Article 5, §5 Texas Constitution


                                                     10
          CERTIFICATION OF COMPLIANCE AND DELIVERY

      This is to certify that: (1) this document, created using Microsoft Word

software contains 1165 words, excluding those items permitted by Rule 9 .4(i)(l ),

Tex. R. App. Proc. , and complies with Rules 9.4(i)(2)(B) and 9.4 (i)(3), Tex. R.

App. Proc.; and on December 2, 2015, a true and correct copy of the above and

foregoing "Application for Writ of Prohibition" was transmitted to the Honorable

Mollee Westfall and the Honorable Charles Reynolds, counsel for the Judicial

Staff Counsel in Tarrant County, Texas.



                                     /s/ Wes Ball
                                     WES BALL
                                     Attorney for Appellant




                                          11
Exhibit ''A''




     12
                                                                                                                   CIO # 0820524

                                                           NO. 1306409
THE STATE OF TEXAS                                           )(                       IN THE 371 st DISTRICT

vs.                                                          )(                       COURT OF

KEVIN RICHARD JOLIET                                         )(                       TARRANT COUNTY, TEXAS


                  SUPPLEMENT I AMENDMENT TO CONDITIONS OF COMMUNITY SUPERVISION
Participate in and successfully complete the program(s) and/or condition(s) indicated below, pay all fees required, and
continue to participate and/or comply until released by the court:


1.        Complete all requirements of a sex offender treatment evaluation within sixty days as directed by the supervision officer.
          Attend and participate fully in and successfully complete psychological counseling, treatment, and aftercare sessions for
          sex offenders with an individual or organization as specified by or approved by the Court or the supervision officer.
          Pay all costs of evaluation, counseling, treatment and aftercare. Treatment must be completed within three years of its
          initiation, with at least one-third of treatment completed each year.
          The Defendant is to re-start treatment & evaluations with Michael Strain and Associates.


2.        Within 30 days submit to, pay all costs for, and show no deception on a maintenance polygraph retest.




Date

                                                                                        FILED
                                                                             THOMAS A WILDEt\J),JST CLERK
                                                                               TARRANT COU1'l1 r, TEXAS

                                                                                       JUL 0 6 2015
                                                                              TIME     oQ \l)·.f)l
                                                                              BY_--c~~--- DEPUTY




371 st Sex Offender Conditions                                                                                  Page 1 of 1
                                                                                                                    CID # 0820524

                                                            NO. 1306409
THE STATE OF          TEXA~~·~                                                         IN THE 371 st DISTRICT

VS,                                                 I   .     )(
                                                                                       COURT OF

Kevin Joliet
                                      NAR 17 201~
                                nME    /~ ; 1/J             . )(
                                                                                       TARRANT COUNTY, TEXAS

                                IV.    >tfii= fJefiiff~l
                    SUPPLEMENT I AMENDMENT TO CONDITIONS OF COMMUNITY SUPERVISION
Participate In and successfully complete the program(s) and/or condition(s) indicated below, pay all fees required, and
continue•to participate and/or comply until released by the court:

1.       Assume responsibility for your offense.
                                                           ..
2.       ~om ply with se* offender registration prooodures afreq~ire4-by the laws of this State a~ato and pay
         any costs thereof as required by law.

3.       Complete all req uirements of a sex offender treatment evaluation within sixty days as directed by the supervision officer.
         Attend and participate fully in and successfully COf'Dplete psychological counseling, treatment, and aftercare sessions for
         sex offenders with an individual or organization as specified by or approved by the Court or the supervision officer.
         Pay all costs of evaluation, counseling, treatment and aftercare. Treatment must be completed within three years of its
         initiation, with at least one-third of treatment completed each year.

4.       Remain within and maintain permanent residency within Tarrant County unless the court or supervision officer
         authorizes you to leave or relocate.

5.       Do not engage in any lewd or lascivious act in public view that is likely to alarm or offend another individual.

6.       Submit to, pay all costs for, and show no deception on any polygraph examination and other diagnostic test(s) or
         evaluation(s) as directed by the Court or supervision officer.

7.       Pay the costs of any medical, psychological or other evaluation, counseling, and treatment incurred by the victim(s) with
         prior approval of the Court.

8.       Do not contact _ _ in any manner including, but not limited to: in writing; in person; by phone; passing by his/her
         residence, school, area of recreation, place of employment; or through third parties.

9.       Do not go on the premises of or patronize any sexually oriented establishments.
         Do not exchange goods or money for sexual activity.

10.      Do not possess. own, distribute, purchase, or view any book, publication, or image in any form that depicts nudity of
         adults or children, including images which display uncovered breasts, buttocks, or genitals.

11.      Do not possess, own, distribute, purchase, or view any book, publication, or image in any form which depicts or displays
         simulated sexual acts.

12.      Do not purchase, possess, access, or view sexually explicit visual or audio material on any medium. Install and
         activate, at your own cos~ software capable of blocking access to sexually explicit material on any personal computer in
         your residence. Permit access by the supervision officer, at any time, to any personal computer in your residence to
         monitor compliance with the above.

13.      Do not possess, own , or operate any computer, at any location, that has access to the internet without first installing
         RemoteCom monitoring software. Fully participate in and comply with the rules and requirements of RemoteCom
         monitoring services, pay all fees required and continue to comply until released by the Court.

14.      Do not possess, own, or operate any computer that has installed wiping software or encryption software capable of
         preventing forensic software from accessing viewed images, text, or files that may reside on any computer medium.
371st Sex Offender Conditions                                                                                    Page 1 of 2
                                                                                                                      CID # 0820524

                                                            NO. 1306409

15.       O>o not access, view, or create any internet chat room, message board, blog, or any social networking website, including
          but not limited to lnstagram, YouTube, Twitter or Facebook.

16.       Inform your supervision officer of any email address, social networking identity, and any other internet identity
          you have used in the last two years, as well as any that you acquire while on community supervision.

17.       [!)o not purchase, possess, access, own, or operate any gaming system capable of internet access, including but not
          limited to Xbox, Xbox360, PlayStation 3, or Nintendo Wii.

18.       Oo not purchase, possess, access, own, or operate a cell phone that is capable of internet access without first
          installing RemoteCom monitoring software. Fully participate in and comply with the rules and requirements of
          IRemoteCom monitoring services, pay all fees required and continue to comply until released by the Court. Permit
          ~ccess by the supervision officer at any time to any cell phone in your residence, vehicle, or on your person to
          nnonitor compliance with the above .

19.       Abstain from the use, possession or consumption of any alcoholic beverage and submit to testing for alcohol use.

20.       Comply with a curfew as directed by the court or supervision officer.

21.       Pay a sex offender fee of $5.00 each month during the period of supervision.

22.       Submit a blood sample or other specimen to the Texas Department of Public Safety, or a local agency approved by the
          Court, within 30 days of the date of community supervision.
          Pay any and all costs associated with the submission of blood or other specimens.

                                                         CHILD SAFETY ZONES

23.       Do not supervise or participate in any program that includes as participants or recipients persons who are 17 years of
          age or younger (a child) and that regularly provides athletic, civic, or cultural activities

24.       Do not go in, on , or within 1,000 feet of a premise where children under 17 years of age commonly gather, including
          a school, day.care facility, playground, public or private youth center, public swimming pool, or video arcade facility.

25.       Do not accept or maintain employment which will bring you into direct contact with any child, under 17 years of age,
          unless approved by the Court or supervision officer.

26.      Have no contact with any child under 17 years of age unless a chaperon approved by the Court or supervision officer
         is present.

27 .      Do not reside in a household where any child under 17 years of age lives unless approved by the Court or
         :supervision officer.

28.       Do not display or allow to be displayed on or about the exterior of the premises where you r
          or festive decoration or ornamentation that would be reasona        · ly    attract p     L-o--R-7.r'1'7----r-7-
          age or younger.                                                            ,;




                   my conditions of community supervision .


         . Supe=n Officer
  l- / 7·1 r_
Date
371 st Sej Offender Conditions                                                                                    Page 2 of 2